DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Park et al., US 2014/0055702.
Claims 1 are anticipated by Park et al. figures 5, 8 and accompanying text which discloses a display device 14 comprising: 
. a display panel 46 having a display area AA and a non-display area IA located in a first direction (e.g., left to right) 
. a printed circuit board 66 
. a driving film 62 
. a connecting film 64 as claimed.
Re claim 2, wherein the display panel inherently comprises a connecting wiring for electrically connecting the connecting film and the driving film.
Re claim 3, wherein the signal is transmitted from the printed circuit board to the driving film through the connecting film and the connecting wiring ([see 0057]).
Re claims 4 and 19, wherein the display panel further comprises a fan-out wiring disposed on the non-display area, and the fan-out wiring connects the driving film and the display area (see fig. 8).
Re claim 5, wherein the display panel further comprises a gate wiring G and a data wiring D as claimed (see fig. 8).  
Re claim 6, wherein the driving film 62 is spaced apart from the printed circuit board 66 (see fig. 5).
Re claim 9, wherein the connecting film 64 is bent (see fig. 5).
Re claims 10 and 20, the display panel further comprising a backlight unit 42 configured to supply light to the display panel, wherein the first end of the connecting film 64 is disposed on a first surface of the display panel, and wherein the backlight unit is disposed on a second surface of the display panel opposite to the first surface (see fig. 5).
Re claim 11, wherein the connecting film 64 is bent such that the display panel and the printed circuit board are opposite to each other with the backlight unit disposed in between the display panel and the printed circuit board (see fig. 5).
Re claim 12, wherein the printed circuit board would including a connector connected to the connecting film (see [0078]).
Re claim 13, wherein the connecting film is a flexible printed circuit (FPC)(see [0057]).
Re claim 14, wherein a length of the connecting film 64 (when it is not bent) in the first direction is greater than a length of the driving film 62 in the first direction (see fig. 5).
Re claim 15, wherein the driving film is substantially flat (see fig. 8).
Re claim 17, wherein a driving integrated circuit 56 is mounted on the driving film in a chip-on-film (COF) manner (see[0058]).
Re claim 18, wherein the display panel has a curved shape along a second direction crossing the first direction (see fig. 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., US 2014/0055702, in view of Shibahara, US 2015/0316810.
Re claims 7-8, Park et al. disclose the claimed invention as described above except for a plurality of driving films along a second direction.  Shibahara do disclose a plurality of driving films 13a/13b along direction across the direction from a display panel 11 to circuit board 12 (see fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a plurality of driving films, as shown by Shibahara, since it is a common practice in the display art for stably connecting in a display device.  In addition, it would have been an obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to connect the connecting film to a center of the non-display area since the examiner takes Office Notice of the equivalence of the connection of a connecting film to a center of the non-display area and the connection of a connecting film to each driving film for their use in the display art and the selection of any of these known equivalents for display signal controlling would be within the level of ordinary skill in the art.  
Re claim 16, Park et al. disclose the claimed invention as described above except for the driving film is bent.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a bent driving film since the examiner takes Office Notice of the equivalence of the flat driving film and the bend driving film for their use in the display art and the selection of any of these known equivalents for display signal supplying would be within the level of ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297.  The examiner can normally be reached on 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871